The statute of 9 Ann c. 14, against gaming, is made of force in this state by the act of 1712, making of force all statutes passed between the eighth year of that Queen, and the passing of the act in 1712.
Though horse racing is not mentioned in that statute, yet it is included under the words “ other game.”
A bet over £10 lost on a horse race, and paid by the loser, may be recovered back within three months, under the provisions of that statute.
Cases cited. Goodburn vs. Marley, Str. 1159; Blaxton vs. Pye, 2 Wilson 309; Clayton vs. Jenning, 2 Bill. 706; Lynall vs. Longbottom, 2 Wilson 36; Brown vs. Berkley, Cowp. 281; 1 Wilson 220; Woatan vs. Hasket, 1 Nott and M’Cord 180.